Case 19GB Srt-20587-RNS Beeurmertts 698s Entered en*FESD Docket 07/20k@@200e Rage doof Bis

lan is for immate: BUARTE, GAMDRBA $7267-004

 

 

 

 

 

 

 

 

 

 

 

 

 

Faci@y: COM COLEMAN MED FCI Proj. Rel. Cate: 08-14-2030
Name: HUARTE, SANDRA Proj. Rel. Mthd: GCT REL
RegisterNo.: 97267-004 DNA Ststue:; MIM06553 / 09-07-2011
Age 54
Dale of Birth: 03-30-1964

Detainers

[Detaining Agency Remarks
NO DETAINER

Current Work Assignments

Faci Assignment Description Start a "ae
COM C MED ORD CAMP MED ADMIN BLDG ORDERLY 10-11-2018

Current Education Information

Fact Assignment Description Start |
CoM ESL HAS ENGUSH PROFICIENT 07-30-2014

COM GED EARNED GED EARNED IN BOP 08-15-2014

Education Courses

(SubFact Action Description ia Stop
COMSCP ¢ CAMP PARENTING 2 0108-2018 03-30-2018
COMSCP C¢ HEAL THANUTRITION CLASS 01-06-2018 63-30-2018
CcOMECcCP C¢ HEAL THINUTRITION CLASS 01-2018 04-03-2018
COMECP c WOMENWHOLOVETOOMUCH 01-06-2018 03-27-2018
COMSCP C CAMP CHANGE PLAN #6 07-10-2017 08-07-2017
COMSCP c CAMP RELAPSE PREVENTION 91 05-22-2017 06-26-2017
COMSCP C CAMP MANAGING MY LIFE #3 04.01.2017 05-15-2017
comscp ¢ CAMP RESPONSIBLE THINKING #3 4-10-2017 04-24-2017
COMSCP ¢ CAMP PERSONAL GROWTH S 01-30-3017 04-03-2017
COMSCP 6€ CAMP MANAGING MY UIFE £3 04-10-2017 05-15-2017
COMSCP 6 CAMP RESPONSIBLE THINKING #8 03-13-2017 04-03-2017
COMSCP ¢ CAMP PERSONAL GROWTH 25 01-36-2017 03-06-2017
cOMSsce ¢ WOMEN'S RELATIONSHIPS 01-23-2017 03-06-2017
COMSCP Cc CAMP SPANISH VOICES 08-25-2016 01-26-2017
COMSCP C CAMP PARENTING 2 1-17-2018 01-03-2017
COmMSscr Cc ALT TO WOLEMCE BARICUNT PROG 10-14-2016 W- 16-2016
cOMSeP c¢ ARTPAINTING 07-30-2016 10-08-2076
COMSCP Cc SEVANG CLASS o7-30-2016 10-02-2015
COMSCP C PHOTOGRAPHY CLASS 07-30-2016 10-05-2016
COmMSCP C RPP VIDEO 2123456 09-14-2016 09-14.2016
TAL F c CONTINUING ED TUTORSANSTRUCTR 05-23.2016 05-23-2016
TALF Cc BUS EDVT ADVANCED COMPUTER 05-03-2015 05-10-2076
TAL F o WOMEN'S HEALTH 12-28-2015 02-03-2016
TALF C LIFE IN BALANCE 11-17-2018 12-29-2015
TALF c BEGINNING CARDMAKING CLASS 10-07-2015 11-14-2015
TALE c RPPeO SELF DISCOVERY 10-07-2015 10-14-2018
TALF G ADJUSTING TO PRISON 05-30-2015 10-07-2015
TAL F c WOMAN'S HEALTH 07-27-2015 03-19-2015
TAL F c CONTINUING ED TUTORSANSTRUCTR 09-11-2018 09-11-2015
TALF c BUS EDVT OFFICE/TYPYENG@MAT AM 01-22-2015 08-02-2015
TAL F c BEGINNING CARDMAING CLASS O2-02-2015 03-08-2015
TAL F c DIALYSIS TECH PART 2 01-05-2015 02-28-2018
TALF c DIALYSIS TECH PART 1 1-02-2016 10-02.2014
TAL F c PERSONAL DEVELOPMENT 14 HOURS 10-02-2014 12-05-2014
TAL F Cc EMPLOYMENT SKELS 10-02-2014 12-04.2014
TALF G ACE MICROSOFT POWERPOINT 07-07-2014 08-23-2014
TAL F c ACE MICROSOFT WORD OT-07-2014 08-29-2014

 

Sentry Data as of 07-05-2019 individualized Reentry Plan - Program Review (Inmale Copy) Page 1 of 4

 
Case FF1-Cr-20587-RNS—Ddcuinent-1569-5—Entered-on-FESD-Docket-07/20/2020—-Page-2-of 3
ALF SPANISH GED 7:30-8:00 AM 12-13-2013 05-15-2014

 

 

 

 

 

 

 

 

 

 

 

c
TAL F c ENGLISH 2ND LANG 7.30 - 9:00AM 01-21-2014 07-31-2014
TAL F c RPP#s RELATIONSHEP ISSUES 08-10-2014 08.24.2014
TAL F c RPPSs THINKING FOR A CHANGE 00-04-2014 06-19-2044
TALF Ww SPANISH GED 9:00.10 304M 42-13-2013 06-06-2014
TALF c GEOMETRY 01-16-74 03-14. 24
TALF c ALGEBRA FUNCTIONS AND 01-06-2014 03-14-2014
TAL F c NUMBER SENSE AND OPERATIONS 01.06.2014 03-13-2014
TALF c MEASUREMENT AND DATA ANALYSIS OL062014 03-14-2014
TALF c MANAGING EMOTIONS 12-17-2013 01-09-2014
TAL F w SPEC LEARNING NEEDS 9-10:30 AM 08-20-2013 12-13-2013
TALF c ACE ENGUSH PRACTICE 1 03-16-2013 15-16-2013
TALF G ACE CONVERSATIONAL ENGLISH 00-16-2013 14-16-2013
TAL F c RPP#E MANAGING ANGRY FEELINGS 08-10-2013 10-10-2013
TALF c RPPS6 COPING SKILLS 07-02-2013 09-13-2013
TAL F c RPP #6 DEVELOPING INSIGHT 08-05-2013 09-13-2013
TALE c MAVIS BEACON TYPING CLASS 07-01-2013 08-30-2013
TALF c ACE CONVERSATIONAL ENGLISH o7-08-2013 08-30-2013
TAL F c DRAWING 1, SUN.1-3PM 6-75-2013 06-31-2013
TAL F c RPPES MANAGING STRESS 08-05-2013 08-05-2013
TAL F c AIDS AWARE RPPa Of 04.2013 06-04-2093
Discipline History (Last 6 months) Se
[Hearing Date Prohibited Acts _|
™ NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS “
Current Care Assignments _
|Assignment Description aha “Start |
CARE HEALTHY OR SIMPLE CHRONIC CARE 05-02-2011
CARE lve CARE 1-MENTAL HEALTH 05-20-2013
Current Medical Duty Status Assignments
[Assignment Description Start zy
NO PAPER NO PAPER MEDICAL RECORD 09-09-2011
REG DUTY NO MEDICAL RESTR-REGULAR DUTY 09-27-2011
YES FrS CLEARED FOR FOOD SERVICE 09.27.2011
Current Drug Aseignments wa
EO NONE DRUG EDUCATION NONE 06-20-2013
FRP Details _
|Most Recent Payment Pian |

 

FRP Assignment: COMPLT FINANC RESP-COMPLETED Start: 10-07-2016

 

 

 

 

inmate Decision’ AGREED $46.00 Frequency: MONTHLY
Paymenis past 6 months $0.00 Obligation Balance: $0.00
Financial Obligations
[No Type Amount Balance Payable —T }
' ASSMT $1,200.00 $0.00 BAAE DIATE COMPLETEDZ
"* WO ADJUSTMENTS MADE IN LAST 6 MONTHS =
Payment Details
Trust Fund Desosits - Pasi 8 monthx: $0.00 Psymonts commensurate 2? N/A
New Payment Pian |" No dato ™ |
Progress since fast review

 

Inmate did not enrot In any prograrm during bes review period Ste did not obtain her identificallon documents.

 

 

 

Sentry Data as of 01-05-2019 Individualized Reentry Plan - Program Review (Inmate Copy) Page 2 of 4

 
